DETAILED ACTION
Allowable Subject Matter
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with all other recited elements, the plurality of arrays of nozzles, bounded by fins, wherein the fins are thermally activatable as recited in claim 9 is not taught or fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triangular” fins of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The word “array” is a collective noun and therefore “a plurality of nozzle arrays” already requires that each array be made of more than one nozzle, just as a gaggle must contain more than one goose, a school more than one fish, and a set more than one item (except in specialized mathematics theory). Additionally, the portion of claim 1 “when a nozzle array of the plurality of nozzle arrays ejects a fluid, the plurality of fins direct the fluid ejected by the nozzle array to impinge on a corresponding portion of the heat conducting surface” entirely pre-empts the other limitation of claim 3 that each nozzle array is “configured to impinge the fluid onto the heat conducting surface”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 1, “a fluid” appears to be a double inclusion of the previously recited fluid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daikoku et al. (US 5,349,831).
Regarding claim 11, Daikoku teaches a heat sink comprising a heat conducting surface (2, 3); an d a nozzle array arranged such that output ends of nozzles face the heat conducting surface (Fig. 1), the nozzle array comprising a first (5) and second (6) nozzle; wherein a distance between the output end of the first nozzle and the heat conducting surface is shorter than a distance between the output end of the second nozzle and the heat conducting surface (Fig. 1); wherein the first nozzle (5) is longer than the 

Daikoku further teaches that: each of the output ends of the first and second nozzles face the heat conducting surface (see Fig. 1), per claim 12; a reservoir (8) configured to hold a fluid (received from 9); and an inlet (9) configured to receive and guide the fluid into the reservoir (see Fig. 1; flow lines), per claim 13.

Regarding claim 14, Daikoku further taches the use of multiple nozzle arrays (see Fig. 14; 100a and 100b each serviced by separate arrays) controllable separately from each other (Col. 13:23-26; the separate valves 93a and 93b may control the input, “amount to be jetted”, to each array individually).
Regarding claim 15, Daikoku further teaches that the first nozzle array faces a first portion of the heat conducting surface (100a) and the second nozzle array faces a second portion of the heat conducting surface (100b) and that a  plurality of fins may at least partially surround each of the first and second portion (the sidewalls of 1, Fig. 1, which attach with a gasket to 3).
Regarding claim 16, Daikoku further teaches that each nozzle array receives a fluid to its own reservoir (8) via a distinct inlet (opposite sides of 91a and 91b; Fig. 14).
Regarding claim 17, any other nozzle 6 which is not designated as the second nozzle can be designated as the third nozzle and will meet the claim limitations.
Regarding claim 18, Daikoku teaches that the substrate (portion of the device forming 5 and 6; Fig. 1) is formed as a stepped substrate (Fig. 1; each 5 constitutes a “step”) and that the long nozzle (5) is accommodated in a tall portion of the device (Fig. 1)  and a short nozzle (6) is accommodated in a short portion of the substrate (Fig. 1). 
Regarding claims 19-20, a plurality of fins (the side walls of element 1 which engage with 3; see Fig. 1) surround a portion of the heat conducting surface facing the nozzle array  and the first nozzle (see Fig. 1).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 5,270,572).
Regarding claim 21, Nakajima teaches a method for fabricating a heat sink comprising: arranging a plurality of nozzle arrays (see Fig. 5)  such that output ends of the nozzles face a heat conducting surface (1, 2; see, e.g., Figs. 1-2 and 5); and at least partially surrounding each portion of the heat conducting surface (Fig. 5) facing a respective nozzle array  with a plurality of fins (4) such that when a nozzle array ejects a fluid (e.g. Fig. 2; “the coolant”) the plurality of fins direct the fluid ejected by the nozzle array to impinge on a corresponding portion of the heat conducting surface (i.e. the corresponding portion defined as a “cell” within the fins 4 and not other “cells”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2833803 (‘803) in view of Nakajima.

‘803 does not teach the use of multiple arrays with fins guiding the flows from each array.
Nakajima teaches that it is old and well-known to use a plurality of nozzle arrays (see Fig. 5) in a single device and to utilize fins (4) at least partially surrounding (Figs. 1 and 5) each portion of the heat conducting surface (1 and 2) facing a respective nozzle array of the plurality of nozzle arrays such that when a nozzle array ejects a fluid (e.g. Fig. 2; “the coolant”) the plurality of fins direct the fluid ejected by the nozzle array to impinge on a corresponding portion of the heat conducting surface (i.e. the corresponding portion defined as a “cell” within the fins 4 and not other “cells”).
It would have been obvious to one of ordinary ski lint eh art at the time of the invention to provide the device of ‘803 with a plurality of arrays, as taught by Nakajima, in order to provide controlled cooling to a greater number of devices as such a modification is simply a duplication of parts well within the ordinary skill. Furthermore, it would also have been obvious to one of ordinary skill in the art to provide the device with the fins taught by Nakajima in order to provide separation between the zones intended to be cooled by each array and prevent over or under servicing to an individual target area.

‘803 further teaches that: each nozzle array (Fig. 1) comprises a first (central) and second (further left or right; Fig. 1) nozzle, wherein a distance between the heat conducting surface and the output end of the first and the second nozzles is shorter and longer, respectively (see Fig. 1), per claim 2; and each nozzle array comprises a plurality of nozzles configured to impinge the fluid onto the heat conducting surface (see Fig. 1), per claim 3.

Nakajima further teaches that: the plurality of fins (4) may comprise fins of different lengths (see Fig. 1 which clearly illustrates rectangular “cells” requiring two longer and two shorter fins), per claim 4; the fins may extend from the heat conducting surface past an output end of the nozzles (see Figs. 1, 2, 4), per claim 5; the plurality of arrays protrude from a substrate (e.g. Fig. 1, the surface forming the bottom of cavity 6), per claim 6; and the fins may comprise rectangular fins (see Figs. 1 or 5), per claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEVON RUSSELL/             Primary Examiner, Art Unit 3763